NOTICE
                                      2021 IL App (5th) 210074-U
                                                                                     NOTICE
 Decision filed 11/24/21. The
                                                                          This order was filed under
 text of this decision may be
                                            NO. 5-21-0074                 Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                             not precedent except in the

 Rehearing or the disposition of               IN THE                     limited circumstances allowed
 the same.                                                                under Rule 23(e)(1).


                                   APPELLATE COURT OF ILLINOIS

                                          FIFTH DISTRICT
______________________________________________________________________________

PAUL GRAVES, Special Administrator of the                   )
Estate of Alfred Graves, Deceased; DIANA                    )      Appeal from the
OBERNUEFEMANN, Executor of the Estate of                    )      Circuit Court of
Kathleen Adams, Deceased; and LAW OFFICE                    )      Madison County.
OF ROBERT H. GREGORY, P.C.,                                 )
                                                            )
         Plaintiffs-Appellees,                              )
                                                            )
v.                                                          )      No. 14-L-1445
                                                            )
BRAVO CARE OF EDWARDSVILLE, INC.;                           )
ROSEWOOD CARE CENTER HOLDING                                )
COMPANY; MICHAEL BRADY; LARRY                               )
VANDER MATEN; DARRELL HOEFLING; and                         )
ROSEWOOD CARE CENTER, LLC,                                  )
                                                            )
         Defendants                                         )      Honorable
                                                            )      Sarah D. Smith,
(Larry Vander Maten, Defendant-Appellant).                  )      Judge, presiding.
______________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court.
         Justices Moore and Vaughan concurred in the judgment.

                                             ORDER

¶1       Held: The circuit court did not abuse its discretion when the court denied the
               defendant’s motions for a protective order and ordered the defendant to
               produce his income tax returns for the years of 2011 through 2017 and
               documents related to the December 30, 2013, sale of the Rosewood Care
               Center and other related entities.

                                                  1
¶2      The plaintiffs, Paul Graves, special administrator of the estate of Alfred Graves,

deceased; Diana Obernuefemann, executor of the estate of Kathleen Adams, deceased; and

the Law Office of Robert H. Gregory, P.C., filed a complaint against the defendants Bravo

Care of Edwardsville, Inc. (Bravo Care); Rosewood Care Center Holding Company

(Rosewood Holding); Michael Brady; Larry Vander Maten; and Darrell Hoefling. The

complaint was amended to include Rosewood Care Center, LLC (Rosewood LLC) as a

defendant. In their lawsuit, the plaintiffs sought to pierce the corporate veil of Rosewood

Care Center, Inc. of Edwardsville (RCCIE), 1 a long-term care and skilled nursing facility.

Plaintiffs sought to hold the defendants liable for unpaid judgments, including

postjudgment interest, for injuries sustained by the decedents while residents at RCCIE as

well as attorney fees and costs.

¶3      During the proceedings below, Vander Maten refused to comply with a discovery

order entered by the circuit court directing him to produce certain documents requested by

the plaintiffs. At the request of Vander Maten’s counsel, the circuit court found

Vander Maten to be in “friendly” contempt and assessed a $50 sanction for his failure to

comply with the court’s discovery order. Vander Maten appeals the contempt order and the

underlying discovery order. For the following reasons, we vacate the contempt order and

monetary sanction, affirm the underlying discovery order, and remand this case for further

proceedings.




        1
         On February 6, 2008, Rosewood Care Center, Inc. of Edwardsville changed its name to Hovan
Services of Edwardsville, Inc. For clarity’s sake, we will refer to these corporate entities, generally, as
RCCIE.
                                                    2
¶4                                 BACKGROUND

¶5     Although the instant appeal was brought solely by Vander Maten regarding a

contempt order for failure to comply with the circuit court’s discovery order, the

proceedings below involved multiple defendants, corporate entities, and unpaid judgments

from civil lawsuits brought by the plaintiffs. Thus, a brief overview of the parties, the

structure of the corporate entities, and the civil lawsuits at issue in the proceedings below

is necessary for context.

¶6     RCCIE was incorporated in Illinois to operate a long-term care and skilled nursing

facility. RCCIE operated from sometime in 1994 until June 15, 2007, when its license to

operate issued by the Illinois Department of Public Health (IDPH) expired. Vander Maten

was the president of RCCIE. The sole shareholder of RCCIE was Rosewood LLC, a Kansas

limited liability company. The sole member of Rosewood LLC was Rosewood Holding.

Vander Maten owned 75% of Rosewood Holding’s shares indirectly through family trusts

and partnerships. Codefendant Hoefling, who is now deceased, owned the other 25% of

Rosewood Holding’s shares through family trusts and partnerships. The real estate on

which RCCIE operated was owned by Edwardsville Real Estate LLC (Edwardsville Real

Estate). Vander Maten was the president of Edwardsville Real Estate. The lease between

RCCIE and Edwardsville Real Estate expired on or about June 15, 2007. RCCIE claimed

that it vacated the property and ceased all operations shortly after June 15, 2007, although

the daily operations of the skilled nursing facility continued uninterrupted.

¶7     On July 1, 2007, Vander Maten, in his capacity as president of RCCIE, executed an

“Asset Purchase and Sale Agreement” (Agreement) with Bravo Care, whose president and
                                         3
principal shareholder was codefendant Brady, a former officer of “one or more of the

Rosewood affiliates.” Bravo Care was owned by Bravo Holding Company (Bravo

Holding), which in turn was owned by Brady. In the Agreement, Bravo Care purchased

certain supplies, leasehold improvements, food, and medical equipment from RCCIE for

the sum of $30,000. 2 Bravo Care later received the right to use the name “Rosewood Care

Center.” Bravo Care had also negotiated a lease with Edwardsville Real Estate. In addition

to paying rent, Bravo Care “received services from and paid money to other related

corporate entities” whose president and principal shareholder was Vander Maten. On

October 1, 2007, Bravo Care received its license from IDPH and began its operations as

Rosewood Care Center. On June 28, 2010, RCCIE was voluntarily dissolved by the Illinois

Secretary of State.

¶8      On December 30, 2013, “all shares or member interests of corporations and limited

liability companies, respectively, which owned real estate assets and other assets involved

in the operation of the Rosewood Care Center businesses” were sold to an unrelated third

party. Brady also sold his outstanding shares in Bravo Holding and its subsidiaries to the

same party. In a deposition, Vander Maten indicated that he sold Edwardsville Real Estate

along with all other Rosewood associated entities to a firm named Cahill Rosewood

Number 1 (Cahill).

¶9      The decedents, Alfred Graves and Kathleen Adams, sustained injuries while

residents of RCCIE. Paul Graves, special administrator of the estate of Alfred Graves,


        2
          The plaintiffs contend that the Agreement included the sale of the right to operate the nursing
facility. Vander Maten disputes this contention.
                                                   4
deceased, filed a lawsuit against RCCIE under the Nursing Home Care Act (Act) (210

ILCS 45/3-601 to 3-612 (West 2002)) for injuries sustained by Alfred Graves in January

of 2003. After an initial mistrial because of a deadlocked jury, a second jury trial resulted

in a verdict in favor of Paul Graves in the amount of $149,115.13. Judgment was entered

on the verdict on April 29, 2009. RCCIE appealed, and this court affirmed. See Graves v.

Rosewood Care Center, Inc., 2012 IL App (5th) 100033. RCCIE petitioned for leave to

appeal this court’s decision, but the Illinois Supreme Court denied RCCIE’s petition. See

Graves v. Rosewood Care Center, Inc., of Edwardsville, No. 114091 (Ill. May 30, 2012).

¶ 10   Diana Obernuefemann, executor of the estate of Kathleen Adams, deceased, also

filed a lawsuit against RCCIE under the Act for injuries sustained by Kathleen Adams in

June 2006. In this case, RCCIE defended itself through a jury trial and posttrial motions.

Judgment was entered on March 11, 2013, in favor of Obernuefemann in the amount of

$273,607.50. No appeals were taken from this judgment.

¶ 11   Attorney Robert Gregory, of the Law Office of Robert H. Gregory, P.C., represented

Graves and Obernuefemann in their cases against RCCIE. Gregory received the following

judgments in his favor: (1) $162,087.09 on July 21, 2010; (2) $21,210.05 on April 27,

2012; and (3) $168,250.94 on October 9, 2013.

¶ 12   On October 23, 2014, the plaintiffs filed their lawsuit to pierce RCCIE’s corporate

veil and hold the defendants liable for the judgments, including postjudgment interest, as

well as attorney fees and costs. In their amended complaint, the plaintiffs asserted that

RCCIE had failed and refused to pay the judgments the plaintiffs obtained against RCCIE.

The plaintiffs asserted that RCCIE failed to carry liability insurance for injuries to residents
                                              5
and failed to have any form of security for liability against RCCIE. The plaintiffs further

asserted that RCCIE dissolved without sufficient assets to satisfy the plaintiffs’ judgments.

¶ 13   As to Vander Maten, the plaintiffs alleged that Vander Maten and Hoefling “devised

an elaborate corporate scheme” to “manipulate and move all income and/or profit derived

from the operation of [RCCIE] out of any and all accounts held in the name of [RCCIE] so

as to make said corporation judgment-proof.” The plaintiffs asserted that RCCIE was

undercapitalized as a result of this scheme. The plaintiffs further alleged that Vander Maten

and Hoefling exercised complete control over RCCIE and that RCCIE was a mere alter

ego for Vander Maten and Hoefling. The plaintiffs contended that adherence to the fiction

of a separate corporate existence for RCCIE would sanction fraud, promote injustice, and

result in inequitable consequences.

¶ 14   On August 21, 2018, the plaintiffs served Vander Maten with a request for

production pursuant to Illinois Supreme Court Rule 214 (eff. July 1, 2018). The plaintiffs

requested that Vander Maten produce “[p]ersonal income tax returns, state and federal,

including 1099s, W-2s and all other attachments for the past seven years, from 2011 to

2017, inclusive.”

¶ 15   Vander Maten objected to the plaintiffs’ request for production and moved for a

protective order. Vander Maten asserted that the requested information was confidential,

overbroad, intended to harass Vander Maten, privileged, irrelevant, and not discoverable.

Vander Maten argued that the tax returns were irrelevant and not discoverable because his

income was not an issue in the case and because the plaintiffs were not seeking punitive

damages. Vander Maten also asserted that his spouse, with whom he jointly filed the tax
                                          6
returns, was not a party to the proceedings and did not consent to the disclosure of her tax

returns.

¶ 16   In response, the plaintiffs alleged that RCCIE dissolved on June 28, 2010, without

sufficient assets to pay its creditors but was able to “vigorously defend” itself through at

least October 2013 against the civil injury lawsuits brought by the plaintiffs. The plaintiffs

asserted that a “legitimate area of inquiry” was the source of the funds utilized to pay

defense counsel and litigation costs after June 28, 2010, and whether Vander Maten

received taxable income from RCCIE after its dissolution. The plaintiffs also alleged that

based on a deposition of Vander Maten, RCCIE paid large sums of money “for rent and

administrative services, among others,” to Edwardsville Real Estate and other related

entities “owned and/or controlled” by Vander Maten. The plaintiffs asserted that the

amount of income Vander Maten received from these related party transactions, and

whether his income increased, decreased, or remained the same after RCCIE’s dissolution,

was a relevant area of inquiry justifying disclosure of Vander Maten’s 2011 through 2017

income tax returns.

¶ 17   In reply, Vander Maten argued that the discovery already produced showed that he

did not receive income from RCCIE, directly or indirectly, after RCCIE ceased operations

in June 2007. Vander Maten alleged that the plaintiffs were aware that RCCIE generated

no income after its dissolution. Thus, Vander Maten claimed the requested tax returns were

irrelevant. Vander Maten further argued that his tax returns were not probative to a

determination of whether RCCIE’s corporate veil should be pierced. Vander Maten

asserted that the discovery already produced did not reveal any evidence of inadequate
                                           7
capitalization or commingling of funds. Vander Maten further asserted that stock was

issued to the shareholder; that corporate formalities were observed, “as demonstrated by

corporate minutes”; that a showing that RCCIE was insolvent prior to its dissolution could

not be made; and that the two directors and other officers “were functioning as required.”

¶ 18   On November 29, 2018, the circuit court entered an order directing Vander Maten

to produce his tax returns for the period of 2011 through 2017 for in camera review.

Vander Maten filed a motion to modify the circuit court’s order to limit the production of

the tax returns to the years of 2011 through 2013. Vander Maten reasoned that his interest

in the “Rosewood nursing home operations” had been sold and that he had no interest in

any asset associated with its operation after December 30, 2013. Vander Maten

subsequently produced his tax returns for 2011 through 2013, along with a memorandum,

for the circuit court’s in camera review. In his memorandum, Vander Maten indicated that

if the circuit court ordered Vander Maten to comply with the plaintiffs’ discovery request,

he did not intend to comply with such an order and would request to be held in contempt

pursuant to Illinois Supreme Court Rule 304(b)(5) (eff. Mar. 8, 2016) in order to obtain

appellate review.

¶ 19   On January 31, 2019, the circuit court entered an order denying Vander Maten’s

motion to modify and ordered that he produce the returns for 2014 through 2017 for the

court’s in camera review. The circuit court further ordered that Vander Maten submit a

memorandum explaining the relationships between the entities in the tax returns and the

judgment debtor as well as how any income or revenue received by Vander Maten related

to the judgment debtor. In compliance with the circuit court’s order, Vander Maten
                                       8
provided the court with his tax returns for the years of 2014 through 2017 and a

memorandum concerning the relationship between the entities in the tax returns.

¶ 20   On March 11, 2019, the plaintiffs served Vander Maten with a supplemental request

for production. The plaintiffs’ supplemental request for production requested all

documents pertaining to the December 30, 2013, sale of the nursing facility “commonly

known as Rosewood Care Center,” Edwardsville Real Estate, and other related entities.

The plaintiffs also requested all documents related to legal proceedings between

Vander Maten, or entities for which he was an owner, operator, shareholder, manager,

officer, or director, and Cahill regarding the sale of the Rosewood Care Center. The

plaintiffs noted that in Vander Maten’s deposition, he indicated that he was a judgment

creditor of Cahill.

¶ 21   Vander Maten filed a motion for a protective order regarding the plaintiffs’

supplemental request for production. He asserted that the requested documents were

irrelevant to the plaintiffs’ lawsuit seeking to pierce the corporate veil of RCCIE. In

response, the plaintiffs asserted that their request for production “may likely lead to

admissible evidence as to whether assets of the judgment debtor corporation (Rosewood

Care Center) were diverted from the corporation by or to a stockholder or other person or

entity to the detriment of creditors in the underlying litigation.”

¶ 22   On August 7, 2020, the circuit court entered an order denying Vander Maten’s

motion for a protective order regarding his tax returns. The circuit court also denied in part

and granted in part Vander Maten’s motion for a protective order as to the plaintiffs’

supplemental request for production. The circuit court found that the information in the
                                          9
requested tax returns and the documents related to the December 30, 2013, sale of the

Rosewood Care Center and other related entities may lead to admissible evidence

concerning the first prong of the test for piercing the corporate veil. 3 The circuit court

further found that the plaintiffs’ request was not made to annoy, cause additional expense,

embarrass, or otherwise disadvantage the defendants. The circuit court granted

Vander Maten’s motion for a protective order for the documents pertaining to the legal

proceedings between Vander Maten and Cahill. The circuit court found that requiring

Vander Maten to obtain this information would be unduly burdensome because the

information was publicly available and equally accessible by the plaintiffs.

¶ 23    The plaintiffs and Vander Maten filed motions to reconsider. On November 5, 2020,

the circuit court heard arguments on the parties’ motions and preliminarily denied them.

On February 17, 2021, the circuit court entered an order formally denying the motions to

reconsider. The circuit court ordered that Vander Maten produce the documents detailed in

the court’s August 7, 2020, order.

¶ 24    On February 24, 2021, an order memorializing the circuit court’s proceedings of

November 5, 2020, was entered. This order provided that the circuit court had denied the

motions to reconsider and reiterated that Vander Maten was to produce the requested tax

returns and the documents related to the December 30, 2013, sale of the Rosewood Care



        3
          The two-prong test for piercing the corporate veil is as follows: (1) there must be such unity of
interest and ownership that the separate personalities of the corporation and the individual no longer exist
and (2) circumstances must exist such that adherence to the fiction of a separate corporate existence would
sanction a fraud, promote injustice, or promote inequitable consequences. Fontana v. TLD Builders, Inc.,
362 Ill. App. 3d 491, 500 (2005).

                                                    10
Center and other related entities. The order further provided that counsel for Vander Maten

indicated that he wished to seek appellate review of the circuit court’s discovery ruling.

Counsel orally moved for an order under Rule 304(b)(5) finding Vander Maten in civil

contempt and requested that further discovery be stayed pending appellate review. In its

written order, the circuit court found Vander Maten to be in “friendly” contempt of the

order dated August 7, 2020, and the court’s November 5, 2020, ruling. The circuit court

imposed a $50 sanction and ordered that discovery be stayed pending appellate review.

This appeal followed.

¶ 25                                  ANALYSIS

¶ 26   The defendant filed this interlocutory appeal to challenge the propriety of the circuit

court’s contempt order and the underlying discovery order. Vander Maten contends that

the circuit court abused its discretion by denying Vander Maten’s motion for a protective

order and ordering him to produce the following: (1) tax returns for the years of 2011

through 2017 and (2) documents pertaining to the December 30, 2013, sale of the

Rosewood Care Center and other related entities. Vander Maten argues that the requested

information is irrelevant to the plaintiffs’ case to pierce the corporate veil of RCCIE.

Vander Maten further argues that his tax returns are not discoverable because his income

is not an issue in the plaintiffs’ case and because his wife, with whom he jointly filed his

tax returns, does not consent to the disclosure of the requested tax returns.

¶ 27   Discovery orders are not final orders and, generally, are not appealable. Zagorski v.

Allstate Insurance Co., 2016 IL App (5th) 140056, ¶ 21 (2016). A party may, however, test

the correctness of a discovery order within an appeal of a contempt sanction. Zagorski,
                                           11
2016 IL App (5th) 140056, ¶ 21. A contempt order is final and appealable when a contempt

sanction was imposed for violating a discovery order. Zagorski, 2016 IL App (5th) 140056,

¶ 21. Review of the contempt order necessarily requires a review of the discovery order

upon which the contempt order was based. Zagorski, 2016 IL App (5th) 140056, ¶ 21. This

court reviews a circuit court’s rulings on discovery matters for a manifest abuse of

discretion. Zagorski, 2016 IL App (5th) 140056, ¶ 21. If the facts are uncontroverted and

the issue is the trial court’s application of the law to the facts, or the issue involves the

applicability of a statutory privilege, our review is de novo. Zagorski, 2016 IL App (5th)

140056, ¶ 21.

¶ 28   Illinois Supreme Court Rule 201(b)(1) (eff. July 1, 2014) addresses the scope of

pretrial discovery. Rule 201(b)(1) provides that unless otherwise stated in the discovery

rules, “a party may obtain by discovery full disclosure regarding any matter relevant to the

subject matter involved in the pending action, whether it relates to the claim or defense of

the party seeking disclosure or of any other party.” Ill. S. Ct. R. 201(b)(1) (eff. July 1,

2014). Rule 201(b) is founded on the basic premise that the objective of discovery is the

expeditious and final determination of controversies in accordance with the parties’

substantive rights. Zagorski, 2016 IL App (5th) 140056, ¶ 22. Great latitude is allowed in

the scope of discovery, and the concept of relevance for discovery purposes is broader than

the concept of relevance for the purpose of the admission of evidence at trial. Zagorski,

2016 IL App (5th) 140056, ¶ 22. For trial purposes, evidence is relevant if it has “any

tendency to make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the evidence.” Ill. R.
                                           12
Evid. 401 (eff. Jan. 1, 2011). Relevance for discovery purposes, however, includes not only

that which is admissible at trial, but also that which leads to admissible evidence. Zagorski,

2016 IL App (5th) 140056, ¶ 22. With these principles in mind, we consider whether the

requested discovery is germane to any theory of the case or any defense. Zagorski, 2016

IL App (5th) 140056, ¶ 22.

¶ 29   Here, the plaintiffs seek to pierce the corporate veil of RCCIE and hold

Vander Maten and the other defendants liable for the unpaid judgments against RCCIE. If

a corporate entity is merely the alter ego or business conduit of another person or entity, a

court may disregard the corporate entity and pierce the veil of limited liability. Fontana v.

TLD Builders, Inc., 362 Ill. App. 3d 491, 500 (2005). The doctrine of piercing the corporate

veil imposes liability on the individual or entity that uses a corporation merely as an

instrumentality to conduct that individual’s or entity’s business. Fontana, 362 Ill. App. 3d

at 500. This doctrine is an equitable remedy. Fontana, 362 Ill. App. 3d at 500. It is not

itself a cause of action but rather a means of imposing liability on an underlying cause of

action, such as a tort claim or a breach of contract. Fontana, 362 Ill. App. 3d at 500. A

party seeking to pierce the corporate veil bears the burden of making a substantial showing

that one corporation is really a dummy or sham for another. Fontana, 362 Ill. App. 3d at

500.

¶ 30   A two-prong test is utilized to determine whether the corporate veil should be

pierced: (1) there must be such unity of interest and ownership that the separate

personalities of the corporation and the individual no longer exist and (2) circumstances

must exist such that adherence to the fiction of a separate corporate existence would
                                          13
sanction a fraud, promote injustice, or promote inequitable consequences. Fontana, 362 Ill.

App. 3d at 500. In determining whether the “unity of interest and ownership” prong is met,

a court will consider many factors, including:

       “(1) inadequate capitalization; (2) failure to issue stock; (3) failure to observe

       corporate formalities; (4) nonpayment of dividends; (5) insolvency of the

       debtor corporation; (6) nonfunctioning of the other officers or directors;

       (7) absence of corporate records; (8) commingling of funds; (9) diversion of

       assets from the corporation by or to a stockholder or other person or entity to

       the detriment of creditors; (10) failure to maintain arm’s-length relationships

       among related entities; and (11) whether, in fact, the corporation is a mere

       façade for the operation of the dominant stockholders.” (Internal quotation

       marks omitted.) Gass v. Anna Hospital Corp., 392 Ill. App. 3d 179, 186

       (2009).

The second prong of the test to pierce the corporate veil requires an inquiry into whether

there is some element of unfairness, something akin to fraud or deception, or the existence

of a compelling public interest. Gass, 392 Ill. App. 3d at 186. Actual fraud is not necessary

to pierce the corporate veil. Fontana, 362 Ill. App. 3d at 507. Limited liability may be

discarded to prevent injustice or inequitable consequences. Fontana, 362 Ill. App. 3d at

507.

¶ 31   We first consider the court’s order directing the production of Vander Maten’s 2011

through 2017 tax returns. In their amended complaint, the plaintiffs alleged that

Vander Maten and Hoefling devised an elaborate corporate scheme to render RCCIE
                                      14
judgment-proof and that RCCIE was undercapitalized as a result of this scheme. The

plaintiffs further alleged that Vander Maten and Hoefling exercised complete control over

RCCIE and that RCCIE was merely an alter ego for Vander Maten and Hoefling. In their

objection to Vander Maten’s motion for a protective order, the plaintiffs made several

assertions explaining why the tax returns were relevant to their case for piercing the

corporate veil of RCCIE. The plaintiffs alleged that RCCIE was able to continue defending

itself against civil injury claims brought by the plaintiffs following RCCIE’s dissolution

on June 28, 2010. The plaintiffs asserted that the source of the funds to pay for counsel and

litigation costs was a “legitimate area of inquiry.” The plaintiffs also alleged that the

requested tax returns would show whether Vander Maten received income from RCCIE

after its dissolution. We note that Vander Maten was the president of RCCIE, and that

Rosewood LLC was the sole shareholder of RCCIE. We further note that Vander Maten

owned 75% of Rosewood Holding which was the sole member of Rosewood LLC. Finally,

the plaintiffs alleged that RCCIE paid large sums of money from its income to entities

owned or controlled by Vander Maten, including but not limited to, Edwardsville Real

Estate. The plaintiffs contended that the amount of income Vander Maten received from

these related entities, and whether it increased, decreased, or remained the same following

RCCIE’s dissolution, justified the disclosure of Vander Maten’s 2011 through 2017 tax

returns. Thus, Vander Maten’s income was relevant to the plaintiffs’ case for piercing the

corporate veil of RCCIE.

¶ 32   The circuit court found that the requested tax returns may lead to admissible

evidence regarding the unity of interest and ownership prong for piercing the corporate
                                           15
veil. Considering the plaintiffs’ assertions, the ownership structure of RCCIE and other

related entities, the factors to be considered in piercing the corporate veil, and the broad

scope of what information may be relevant for discovery purposes, we find that the circuit

court did not abuse its discretion in denying Vander Maten’s motion for a protective order

and ordering Vander Maten to produce his tax returns from 2011 through 2017. The circuit

court correctly concluded that the requested tax returns may lead to admissible evidence

for purposes of piercing the corporate veil of RCCIE.

¶ 33   Vander Maten asserted in the trial court and on appeal that his wife objected to the

production of the requested tax returns. Vander Maten has not, however, cited to any

affidavits, testimony, documents, or any other evidence, other than a bare assertion in his

motion for a protective order regarding the requested tax returns, as proof of his wife’s

stance regarding the requested tax returns. Furthermore, Vander Maten has not cited to any

authority that any such an objection may be asserted by a nonparty spouse. Thus, we reject

Vander Maten’s contention on this point.

¶ 34   We next consider the plaintiffs’ request for documents related to the December 30,

2013, sale of the Rosewood Care Center and other related entities. The plaintiffs argued

that these documents may lead to admissible evidence as to whether the assets of RCCIE

were diverted from the corporation to the detriment of creditors. The circuit court again

found that the requested tax returns may lead to admissible evidence regarding the unity of

interest and ownership prong for piercing the corporate veil. After considering the factors

for piercing the corporate veil and the broad scope of how we determine relevancy for

discovery purposes, we find that the circuit court did not abuse its discretion in denying
                                           16
Vander Maten’s motion for a protective order and in ordering Vander Maten to produce

the requested documents related to the December 30, 2013, sale of the Rosewood Care

Center and other related entities.

¶ 35   Having determined that the circuit court’s discovery order was not an abuse of

discretion, we next address the contempt order from which Vander Maten appealed. As

noted above, a party may test the correctness of a discovery order through an appeal of a

contempt order. Zagorski, 2016 IL App (5th) 140056, ¶ 21. At Vander Maten’s request,

the circuit court found Vander Maten in “friendly” contempt and imposed a $50 sanction

so that he could seek appellate review of the circuit court’s discovery order. Therefore, the

contempt order and monetary sanction are hereby vacated because the record shows that

the contempt order was entered against Vander Maten for the purpose of testing the

correctness of the discovery order on appeal.

¶ 36   For the foregoing reasons, we vacate the contempt order and monetary sanction,

affirm the underlying discovery orders, and remand for further proceedings.



¶ 37   Affirmed in part and vacated in part; cause remanded.




                                             17